Citation Nr: 0727595	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  05-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to July 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for right ear hearing loss, vertigo, and 
tinnitus.

A rating action in April 2002 denied service connection for 
bilateral hearing loss.  The veteran did not appeal this 
decision, and it became final.  In June 2003, the veteran 
sought to reopen his claim for service connection for a 
hearing loss.  The RO determined that new and material 
evidence had been submitted to reopen the claim and proceeded 
to review the evidence on the merits.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In this case, the Board agrees with the 
actions of the RO and will proceed to review the evidence on 
the merits.   

In a March 2006 rating decision the RO granted entitlement to 
service connection for tinnitus.  The Board finds the service 
connection claim on appeal has been fully resolved in the 
veteran's favor and only the issues regarding service 
connection for right ear hearing loss and vertigo remain on 
appeal.  The issues listed on the title page have been 
revised to reflect the present matters for appellate review.


FINDINGS OF FACT

1.  In an April 2002 rating action, the RO denied service 
connection for bilateral hearing loss.

2.  Evidence received since the April 2002 rating action is 
new; relates to an unestablished fact and is of sufficient 
probative value to raise a reasonable possibility of 
substantiating the claim.

3.  Right ear hearing loss was not manifested during active 
service, or within one year of separation from service.

4.  Vertigo was not manifested during active duty service, 
within one year of separation from active duty service; and 
there is no currently diagnosed vertigo disorder.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied the veteran's 
claim for service connection for headaches is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1100, 20.1103 (2006).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for headaches.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  





2.  A right ear hearing loss disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006). 

2.  Vertigo was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003 and March 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

There is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Accordingly, the Board will address the merits of this claim.

Factual Background

Service personnel records reflect that the veteran had a 
military occupational specialty (MOS) of cook.  These records 
also show that the veteran qualified in firearms training in 
October 1960 (M-1 rifle), August 1961 (carbine), and March 
1963 (M-14 rifle).  Service medical records reflect whispered 
voice testing on examinations in September 1960, March 1962, 
and July 1962 were 15/15.  The veteran denied ear trouble on 
Reports of Medical History dated in August 1960 and July 
1962.  A December 1960 clinical record shows the veteran 
complained of a cold for a few days and an earache, with 
right ear pain.  He was diagnosed with bilateral otitis 
media, with media serous beginning; and given antibiotics.  A 
clinical record dated in October 1964, shows a complaint of 
right ear pain, with a clinical finding of external otitis.  
Medical examinations dated in September 1960, March 1962, 
July 1962, and June 1965 revealed that the veteran's ears 
were normal upon examination.

Post-service, during an authorized audiological evaluation in 
February 1966, pure tone thresholds, in decibels, was as 
follows:


HERTZ

500
1000
2000
3000
4000
8000
RIGHT
-5
-5
-10

10
20
LEFT
-5
-10
-5

0
0

Speech recognition was 98 percent in the right ear and 96 
percent in the left ear.  The ear, nose, and throat (ENT) 
clinical record dated in February 1966 indicates that the 
audiogram showed normal hearing.  It also reflects that the 
veteran complained of occasional ringing in his left ear, 
although he was generally hearing well.  Upon examination, 
the veteran had normal ear drums.  There was no aural 
pathology found.

In written correspondence dated in September 1987, J. J., 
Ph.D., a private physician, indicated that based upon his 
testing, the veteran's auditory brainstem response was 
abnormal for the right ear.  Correspondence dated in 
September 1988, from N. M., M.D., noted the veteran was unfit 
for jury duty service due to his severe hearing loss.  

An August 1998 VA outpatient treatment record shows that the 
veteran denied symptoms of vertigo at that time.  The veteran 
underwent a VA examination in August 2000, where his claims 
file was reviewed.  The veteran reported a long-standing 
history of right ear loss of hearing with service-related and 
occupational noise exposure.  He also noted a history of ear 
infections, with intermittent bilateral tinnitus beginning in 
the service.  Service-related noise exposure was reportedly 
from M-1 rifle fire.  Post-service occupational noise 
exposure was from employment as motorman for a state transit 
authority.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
80
75
70
65
70
70
LEFT
15
15
20
20
20
19

Speech recognition was 0 percent in the right ear and 96 
percent in the left ear.  
The right ear had severe to profound, essentially 
sensorineural hearing loss from .25 hertz (Hz) to 8000 Hz, 
with extremely poor speech recognition ability.  Left ear 
hearing was within normal limits from .25 to 8000 hertz.  
Based upon these findings, and the fact that the veteran's 
hearing was within normal limits in February 1966, the 
audiologist opined that it was less likely than not that the 
present right ear loss of hearing was a result of service-
related noise exposure.  He further indicated however, that 
the long term effects of the otitis media which occurred in 
service, should be addressed be an ear, nose, and throat 
(ENT) physician.  

A VA ENT physician reviewed the veteran's claims file and 
records in August 2000.  The report reveals that the veteran 
was involved in firing M-1 rifles close to the right ear at 
Ft. Knox in 1961.  The veteran also had worked for 25 years 
as a motorman for a state transit authority.  The veteran 
reported that he noticed the right ear hearing loss in 
September 1987.  He denied significant tinnitus or dizziness.  
Upon clinical examination, the auricles were normal.  The 
external ear canals were clear; and the tympanic membrane was 
intact.  There was no mastoid pathology or active ear disease 
found.  There was no indication that the veteran had 
disorders secondary to ear disease, nor was any active ear 
disease present.  The veteran did not have Meniere's syndrome 
or any complications of ear disease.  The ENT physician 
provided a diagnosis of sudden sensorineural hearing loss, 
right.

At the audiological examination in March 2001, the veteran 
reported right ear pain similar to what he experienced while 
in the service in 1960.  He denied any specific incident that 
may have caused the hearing loss.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
90
90
70
65
65
73
LEFT
15
10
15
15
15
14

Speech recognition was 98 percent in the left ear and could 
not be tested in the right ear.  The audiologist stated that 
hearing was essentially the same as the previous examination 
in August 2000, with the exception of a slight drop in the 
right ear.  In his opinion, given the results of the hearing 
screenings completed while in service, which were all normal, 
it was not likely that the veteran's current hearing loss was 
the result of infections sustained while in service.  He 
further indicated that an ENT opinion was required due to the 
veteran's recurrent episodes of otitis media during service.

The VA ear, nose and throat (ENT) physican who had previously 
examined the veteran in August 2000, reevaluated the veteran 
again in March 2001.  The physician indicated there was 
evidence of right-sided sensorineural hearing loss with no 
conductive component.  He further noted that although the 
veteran had earaches in the service, the February 1966 
audiogram was normal, suggesting no evidence of ear 
pathology.  The right-sided hearing loss started after 1966.  
Currently, the hearing loss had been investigated to exclude 
right retrocochlear lesion.  Thus, the loss was more likely 
than not to be attributed to possible onset of sudden 
sensorineural hearing loss which is sometimes viral in 
origin.  He could find no evidence of middle ear infection as 
a cause of the asymmetric hearing loss.  

A record of a March 2002 private audiological examination is 
included in the record.  The Board cannot interpret the 
graphed results of the audiogram.  However, the notes 
indicate there was mild to severe sensorineural hearing loss 
right ear, with normal hearing in the left ear.  An 
etiological opinion was not provided.  In correspondence 
dated in April 2002, a private physician A. B. G., M.D., 
D.M.D. indicated that he treated the veteran on March 2002 
and April 2002.  An audiogram revealed a speech threshold of 
63 db in the right ear, with speech discrimination of 60 
percent.  The left hear was normal.  A. B. G., M.D. stated 
that this was caused by rifle exposure (noise) in the 1960's 
in basic training.  When one has [decreased] hearing one 
could expect tinnitus in the ear.

At a VA audiological examination in September 2003 the 
veteran reported a history of ear infections in the right ear 
with bleeding and pus in December 1960.  The veteran also 
reported that he sometimes felt as though he was falling, but 
he denied true vertigo.  He also noted that he used ear 
protection during his 26 years while employed as a motorman, 
post-service.  The veteran did not report any etiology of the 
sudden onset of right ear hearing loss.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
95
85
75
70
65
74
LEFT
20
15
25
20
15
19

Speech recognition was 94 percent in the left ear and could 
not be tested in the right ear.  The audiologist opined that 
it was not likely that the hearing loss was related to the 
ear infection he had in service, as the hearing tests 
performed after the ear infection revealed hearing within 
normal limits.  In addition, the ear infection was in the 
middle ear.  The test results were not consistent with middle 
ear pathology (sensorineural hearing loss and present 
acoustic reflexes).  Hearing was within normal limits in the 
left ear, not consistent with exposure to military noise.  
There is no evidence of bilateral tinnitus in service.  
Rather, the records reflect tinnitus was in the left ear, not 
the right, as claimed.  Thus, the right ear hearing loss is 
not likely service-related.

The veteran underwent another VA audiological examination in 
November 2003. Again his claims file was reviewed.  The 
external otoscopic examination revealed clear auricles, 
external canals, tympanic membranes, mastoids, and tympanum.  
Tests were negative for middle or inner ear infections; 
vestibular disorders; Meniere's syndrome; or ear disease 
complications.  An etiological opinion regarding the right 
ear hearing loss was not provided.

The veteran submitted a letter dated in April 2004, from his 
private physican, L. D., M.D.  This physician wrote that the 
veteran was engaged in rifle range shooting on a regular 
basis during service.  She noted that his medical records 
showed complaints of tinnitus on at least two visits to the 
doctor and hearing tests showed normal hearing.  
Coincidentally, the veteran also suffered from a middle ear 
infection while in the service; which she believed had 
completed resolved and did not ultimately impact his hearing.  
L. D., M.D. further wrote that since discharge the veteran 
developed a severe to profound hearing loss in the right ear.  
She believed this hearing loss was due to the rifle use in 
service for the following reasons: 1) the veteran had normal 
hearing on the left side, but sensorineural hearing loss was 
on the right, the side exposed to rifle noise; 2) the veteran 
had tinnitus in service, which is a well-known precursor to 
sensorineural hearing loss.  It is often the only symptom 
with early damage to the hearing nerve; 3) normal hearing 
tests were to be expected in service, as hearing loss from 
noise exposure does not normally appear until years after the 
insult.  Since the veteran did not have another hearing test 
until 1987, the progression in hearing loss was not 
documented; 4) an audiogram in 2002 compared with one done in 
2004 showed the veteran's hearing declined even in that 
interim; and 5) the diagnosis provided in March 2001 by the 
VA ENT specialist (Dr. S.) was a diagnosis of exclusion and 
could only be rendered if there was no other explanation for 
the hearing loss.  In her opinion, there was a reason- the 
noise exposure from rifle use while in the service. 

In written correspondence from the veteran, dated in 
September 2004, the veteran generally stated that the 
"uniform" for rifle range exercises included a helmet (or 
"steel pot") worn on the head.  As a result the noise level 
from firing the M-1 rifle was magnified and increased 
significantly because the metal helmet acted as a sound 
conductor.  He also indicated that during his tenure with the 
transit authority he wore ear plugs, and eventually ear 
muffs, to protect his hearing from the subway noises.  

VA outpatient treatment records dated from July 1999 to 
January 2005 largely reflect treatment for disorders and 
symptomatology unrelated to the claim on appeal.  The records 
from ear, nose, and throat evaluations in October 2003 are 
negative for the veteran's subjective report of symptoms of 
vertigo or a clinical diagnosis of vertigo.  A record of a 
private audiological examination in April 2004 contains no 
opinion regarding etiology of right ear hearing loss, nor any 
findings of vertigo.  

The veteran underwent a VA audiological examination in 
February 2006.  His claims file was reviewed.  The examiner 
noted that while whispered voice testing in service during 
enlistment, disposition, and reenlistment examinations all 
revealed a score of 15/15 bilaterally- whispered voice 
testing does no identify unilateral or high frequency hearing 
loss.  The veteran reported use of hearing protection in 
post-service employment and denied any post-service 
recreational noise exposure.    

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
95
90
75
70
65
75
LEFT
20
15
20
20
15
17.5

Speech recognition was 96 percent in the left ear and could 
not be tested in the right ear.  The audiologist opined that 
it was less likely as not (less than a 50/50 probability) 
that right ear hearing loss or vertigo was the result of 
service-related noise exposure.  The rationale provided was 
that the veteran's right ear hearing loss was of sudden onset 
in 1987.  In contrast, the VA ENT examiner noted the findings 
were consistent with a history of noise exposure and the 
veteran's profound sensorineural hearing loss was as least as 
likely as not caused by noise exposure.  It was not specified 
as to whether such noise exposure was believed to have been 
caused by service or post-service activities.  

VA outpatient treatment records dated between January 2005 
and February 2006 contain only one relevant record.  This 
January 2006 surgical record of an ear, nose, and throat 
consult reveals that the veteran did not have otorrhea, 
vertigo, or tinnitus.  The veteran did not have any headaches 
or visual changes either.  

In a written statement submitted in April 2006, the veteran 
averred that his MOS of cook had some bearing on his hearing 
loss.  He stated he had daily exposure to loud noises created 
by the materials used in food preparations such as utensils, 
10 gallon pots, running water, and noise caused by the 
servicemen and women in the mess halls.  He also stated that 
he was required to qualify at the rifle range annually 
throughout his entire service, not just during basic 
training.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period. In addition, 
certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2006).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To establish service connection for bilateral hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2006).




Right ear, hearing loss

The veteran contends that he is entitled to service 
connection for right ear hearing loss, which he maintains was 
caused as a result of exposure to loud rifle noise during 
basic training and annual testing.

As an initial matter, service connection for right ear 
hearing loss is not warranted on a presumptive basis.  The 
first objective evidence of a hearing loss disability was in 
September 1987, nearly 12 years after separation from 
service.  Thus, as the veteran's right ear hearing loss did 
not manifest to a compensable degree within one year of 
separation from active duty, the Board finds it may not be 
presumed to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2006).

The Board notes that the evidentiary record includes 
conflicting medical nexus opinions.  While there are more 
medical opinions against the claimed nexus between the right 
ear hearing loss and service- than there are in favor, it is 
the quality and not the quantity of the opinions which the 
Board is responsible for weighing.  The credibility and 
weight to be attached to these opinions are within the 
providence of the Board as adjudicators. Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

Nearly all of the physicians are in agreement that the middle 
ear infections which manifested during the veteran's active 
service resolved completely and did not have a causal effect 
on his current right ear hearing loss.  In addition, the 
general reasons cited by the VA examiners against a causal 
relationship between the present hearing loss and service, 
include the following: 1) the veteran's hearing was normal 
during service; 2) a VA examination in February 1966 showed 
hearing within normal limits; and 3) the veteran's right ear 
hearing loss was of sudden onset in 1987.  The VA examiners' 
opinions constitute competent evidence, as they all explained 
their conclusions and stated that they had reviewed the 
claims file.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  

In contrast L. D., M. D.'s nexus opinion was provided without 
the benefit of claims file review.  However, she was familiar 
with the veteran's medical history; she was the veteran's 
treating physician; she possessed specialized knowledge and 
skill in the field of otolaryngology; and she provided 
adequate reasons and bases for the medical conclusion 
provided.  Thus, her opinion has probative value as well, 
although limited

In this regard, L. D., M.D.'s opinion addresses the fact that 
the veteran's hearing loss has only manifested on the side of 
his body which was exposed to the reported rifle noise in 
service - as opposed to both sides.  The VA examiners did not 
discuss this in their opinions.  L. D., M.D. also provides an 
explanation as to why the veteran's right ear hearing loss 
manifested after a prolonged period time (stating that 
hearing loss from noise exposure does not normally appear 
until years after the insult).  She also explained the 
correlation between the reported episodes of tinnitus in 
service and the present hearing loss- noting that tinnitus is 
a is a well-known precursor to sensorineural hearing loss and 
it is often the only symptom with early damage to the hearing 
nerve.  

Therefore, the evidence against the veteran's claim and in 
support of the veteran's claim is in relative equipoise.  The 
Board accepts the veteran's contention that he was exposed to 
loud noise during service when he participated in basic 
training and his ongoing rifle qualification exercises.  
Moreover, the Board observes that none of the medical nexus 
opinions address the significance of the veteran's post-
occupational noise exposure as a motorman where he did wear 
ear protection as opposed to the in-service rifle exercises, 
reportedly without ear protection.  At any rate, the Board 
finds the veteran's statement that he always wore ear 
protection, including ear plugs and ear muffs, during 
civilian employment, to be credible.  

Thus, while mindful of the delay between the onset of hearing 
loss and service discharge and limited value of the positive 
etiology opinion, the Board concludes that the medical 
evidence is in a state of relative equipoise with regard to 
the merits of the veteran's claim.  Therefore, resolving all 
doubt in the veteran's favor, the Board will allow the 
appeal.  See 38 U.S.C.A. § 5107(b) (West Supp. 2005); 38 
C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Service connection for right ear hearing loss is 
thus granted, subject to the applicable laws and regulations 
which govern awards of VA compensation benefits. See 38 
C.F.R. § 3.400 (2006). 


Vertigo

The veteran contends that he is entitled to service 
connection for vertigo.  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

The service medical records are negative for any objective 
findings or subjective complaints of vertigo.  Post-service, 
the veteran initially reported a sensation "like he was 
falling," during a September 2003 examination.  However, 
upon clinical evaluation, no true vertigo disorder was found.  
Subsequent VA examinations over the course of the appeal 
reflect no findings that are suggestive of vertigo.  VA 
outpatient treatment records dated between September 1998 and 
February 2006 also contain no clinical findings of a vertigo 
disorder.  Finally, the most recent VA audiological and ear, 
nose and throat (ENT) examinations in February 2006, were 
negative for objective findings or a subjective report of 
vertigo.

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Here, there is no evidence that the veteran currently 
has a disorder manifested or clinically diagnosed as vertigo.  
Therefore, in the absence of proof that the veteran has 
vertigo, and a nexus between such disability and military 
service, there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for vertigo have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for vertigo is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


